Citation Nr: 9923894	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-15 328	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $87.47, awarded pursuant to Chapter 30, Title 
38, United States Code, for enrollment from January 1993 to 
December 1994, was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1989.  His appeal ensues from multiple notices of 
overpayments issued by the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).  The Board 
of Veterans' Appeals (Board) remanded this claim to the RO in 
February 1997, October 1997, and April 1998.


FINDINGS OF FACT

1.  On October 4, 1993, the RO received VA Form 22-1999 
(Enrollment Certification) from University of Utah, 
reflecting the veteran's enrollment in 9+ credit hours of 
graduate degree courses (certified by a school official as 
full time) from September 27, 1993 to June 9, 1994.  Based on 
this information, the RO awarded the veteran Chapter 30 
educational assistance benefits at the full-time rate of 
$655.00 per month for the foregoing enrollment period.

2.  On October 22, 1993, the RO received VA Form 22-1999b 
(Notice of Change in Student Status) from University of Utah, 
which showed that on September 28, 1993, during the drop-add 
period, the veteran withdrew from 5 of the 15 hours of 
classes in which he was enrolled, and on October 6, 1993, 
after the drop-add period had passed, he withdrew from 5 of 
the 10 remaining hours of classes in which he was enrolled.  
Based on this information, the RO reduced the veteran's award 
of educational assistance benefits to reflect payment at the 
half-time rate of $327.00 per month for enrollment from 
September 28, 1993 to June 10, 1994; an overpayment in the 
amount of $87.47 resulted.

3.  The veteran did not submit a statement of mitigating 
circumstances for the second withdrawal.


CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
amount of $87.47, awarded pursuant to Chapter 30, Title 38, 
United States Code, for enrollment from January 1993 to 
December 1994, was properly created.  38 U.S.C.A. §§ 3014, 
3034, 3680 (West 1991); 38 C.F.R. §§ 21.4270, 21.7020, 
21.7070, 21.7135, 21.7139, 21.7170 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  On October 
4, 1993, the RO received VA Form 22-1999 (Enrollment 
Certification) from University of Utah, reflecting the 
veteran's enrollment in 9+ credit hours of graduate degree 
courses (certified by a school official as full time) from 
September 27, 1993 to June 9, 1994.  Based on this 
information, the RO awarded the veteran Chapter 30 
educational assistance benefits at the full-time rate of 
$655.00 per month for the foregoing enrollment period.

On October 22, 1993, the RO received VA Form 22-1999b (Notice 
of Change in Student Status) from University of Utah, which 
showed that on September 28, 1993, during the drop-add 
period, the veteran withdrew from 5 of the 15 hours of 
classes in which he was enrolled, and on October 6, 1993, 
after the drop-add period had passed, when nonpunitive grades 
would be assigned, he withdrew from 5 of the 10 remaining 
hours of classes in which he was enrolled.  A school official 
certified that the result of the reduction to 10 credit hours 
of graduate courses taken from September 28, 1993 to October 
5 1993, and to 5 credit hours of graduate courses taken from 
October 6, 1993 to December 16, 1993 constituted half-time 
training.  The RO subsequently reduced the veteran's award of 
educational assistance benefits to reflect payment at the 
half-time rate of $327.00 per month for enrollment from 
September 28, 1993 to June 10, 1994.  As a result, an 
overpayment in the amount of $87.47 was created.

In November 1993, the RO wrote the veteran a letter informing 
him that he would not be paid for courses from which he 
withdrew.  The RO asked the veteran to submit a written 
statement explaining the reasons for which he withdrew; 
however, the veteran never responded.  As the record stands, 
there is no evidence of mitigating circumstances for the 
October 1993 withdrawal.

This issue before the Board of Veterans' Appeals (Board) is 
whether the $87.47 overpayment that resulted from the RO's 
reduction of the veteran's Chapter 30 benefits was properly 
created.  The Board has thoroughly reviewed the veteran's 
contentions in conjunction with the facts of this case and 
applicable statutory and regulatory provisions.  Based on 
this review, the Board concludes that the RO properly reduced 
the benefits at issue, thereby resulting in the overpayment 
in dispute.

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3014 (West 1991); 38 C.F.R. § 21.7070 (1998).  
The VA will not pay benefits for a course from which the 
veteran withdraws or receives a nonpunitive grade unless: 1) 
the veteran withdraws because he is ordered to active duty; 
2) or there are mitigating circumstances, and the veteran 
submits a written description and supporting evidence of the 
circumstances to the VA within one year from the date the VA 
notifies the veteran that he must submit the mitigating 
circumstances and evidence or at a later date if the veteran 
is unable to show good cause.  38 U.S.C.A. §§ 3034, 3680; 38 
C.F.R. § 21.7139.

If a veteran reduces his rate of training by withdrawing from 
part of a course, rather than from all of his courses, 38 
C.F.R. § 21.7135(f) governs when the reduction in payment of 
educational benefits should become effective.  Prior to July 
19, 1999, a subpart of this regulation provided, in pertinent 
part, that if the reduction in the rate of training occurred 
other than on the first date of the term, and the withdrawal 
occurred with mitigating circumstances, VA was to reduce the 
veteran's educational assistance benefits at the end of the 
month or the end of the term in which the withdrawal 
occurred, whichever was earlier.  38 C.F.R. § 
21.7135(f)(1)(i) (1998).  Effective July 19, 1999, if the 
reduction in the rate of training occurs other than on the 
first day of the term, VA will reduce the veteran's or 
servicemember's educational assistance effective the date of 
which the withdrawal occurs when either a nonpunitive grade 
is assigned for the part of the course from which he or she 
withdraws and the veteran or servicemember withdraws because 
he or she is ordered to active duty, or the withdrawal occurs 
with mitigating circumstances, or a punitive grade is 
assigned for the part of the course from which the reservist 
withdraws.  See 64 Fed. Reg. 38576-38577 (Jul. 19, 1999) (to 
be codified at 38 C.F.R. § 21.7135(f)).  However, for 
purposes of this appeal, the Board observes that the 
applicable portion of the regulation was not revised.  In 
this regard, the Board notes that the VA will reduce 
educational assistance benefits, in pertinent part, effective 
the first date of the enrollment in which the reduction 
occurred when the veteran withdrew without mitigating 
circumstances.  38 C.F.R. § 21.7135(f)(2)(ii)(B).  In the 
first instance of a withdrawal from courses totaling not more 
than six semester hours after May 31, 1989, mitigating 
circumstances will be considered to exist.  38 C.F.R. § 
21.7020(b)(19)(ii).  Pertinent regulations also provide that 
if the veteran withdraws from the course during a drop-add 
period, VA will consider the circumstances that caused the 
withdrawal to be mitigating.  38 C.F.R. § 21.4138(e) (1998).

In this case, the veteran was required to provide mitigating 
circumstances for his October 1993 withdrawal because he had 
already been granted the one-time exclusion from providing 
mitigating circumstances for a withdrawal in October 1992.  
In light of the fact that he failed to do so, and with 
consideration of the provisions of the 38 C.F.R. § 
21.4138(e), as set forth above regarding withdrawals during 
the drop-add period, the reduction was effective the first 
date of the enrollment in which the reduction occurred, or on 
September 28, 1993, pursuant to 38 C.F.R. § 
21.7135(f)(2)(ii)(B).  Therefore, the Board must conclude 
that the reduction was proper as there are no statutory or 
regulatory provisions that allow the veteran educational 
assistance benefits for classes he did not attend.  

Regulatory provisions governing the measurement of courses 
under the Chapter 30 program reflect that the RO's reduction 
of the veteran's benefits from the full-time rate to the 
half-time rate, effective September 28, 1993, was also proper 
under 38 C.F.R. § 21.4270(c) (as amended by 61 Fed. Reg. 6784 
(Feb. 22, 1996)), which is indicated as applicable to Chapter 
30 cases in 38 C.F.R. § 21.7170.  Both the former and revised 
regulations provide that "half-time" is defined as 7 to 9 
hours of collegiate graduate courses or as certified by a 
responsible school official.  In this case, in the VA Form 
22-1999b (Notice of Change in Student Status) received in 
October 1993, an official from University of Utah certified 
that with the veteran's October 1993 withdrawal, his training 
had been adjusted to half time.  This is in accordance with 
the aforementioned provision. 

Based on the foregoing, the Board concludes that the RO 
properly reduced the benefits at issue, thereby resulting in 
the overpayment in dispute.  The law is clear that the 
purpose of the VA educational assistance programs is to 
provide for the pursuit of education, and in this case, the 
veteran received benefits for education he did not pursue.  
Accordingly, his appeal must be denied based on a lack of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that where the law is dispositive, the claim should 
be denied on the basis of the absence of legal merit).

As a final note, the Board acknowledges the representative's 
argument in written argument submitted to the Board in May 
1999 that the RO did not fully comply with the most recent 
Board remand and request certain information from the 
educational institution in question regarding course approval 
for the period in question.  However, as explained above, the 
information of record is complete and adequate to decide the 
issue on appeal at this time.  Therefore, an additional 
remand is not indicated.



ORDER

As the overpayment of educational assistance benefits in the 
amount of $87.47, awarded pursuant to Chapter 30, Title 38, 
United States Code, for enrollment from January 1993 to 
December 1994, was properly created, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

